In an action to recover damages for injuries sustained as the result of an attack by a dog, order granting in part and denying in part defendants’ motion for a bill of particulars, insofar as appealed from, modified on the law and the facts by striking therefrom the second item and by substituting therefor the second item as contained in the notice of motion. As so modified, the order is affirmed, with $10 costs and disbursements to appellants. The defendants are entitled to know the various persons who had previously been bitten, as alleged in the complaint, in order to make preparation to meet such proof. Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.